

117 HR 2299 IH: Protecting Tourism in the United States Act
U.S. House of Representatives
2021-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2299IN THE HOUSE OF REPRESENTATIVESApril 1, 2021Ms. Castor of Florida (for herself and Mr. Upton) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Commerce to conduct a study and submit to Congress a report on the effects of the COVID–19 pandemic on the travel and tourism industry in the United States, and for other purposes.1.Short titleThis Act may be cited as the Protecting Tourism in the United States Act.2.Study and report on effects of COVID–19 pandemic on travel and tourism industry in United States(a)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary, in consultation with the United States Travel and Tourism Advisory Board and the head of any other Federal agency the Secretary considers appropriate, shall complete a study on the effects of the COVID–19 pandemic on the travel and tourism industry, including various segments of the travel and tourism industry, such as domestic, international, leisure, business, conventions, meetings, and events.(b)Matters for considerationIn conducting the study required by subsection (a) and the interim study required by subsection (e)(1), the Secretary shall consider—(1)changes in employment rates in the travel and tourism industry during the pandemic period;(2)changes in revenues of businesses in the travel and tourism industry during the pandemic period;(3)changes in employment and sales in industries related to the travel and tourism industry, and changes in contributions of the travel and tourism industry to such related industries, during the pandemic period;(4)the effects attributable to the changes described in paragraphs (1) through (3) in the travel and tourism industry and such related industries on the overall economy of the United States during the pandemic period and the projected effects of such changes on the overall economy of the United States following the pandemic period; and(5)any additional matters the Secretary considers appropriate.(c)Consultation and public commentIn conducting the study required by subsection (a), the Secretary shall—(1)consult with representatives of—(A)the small business sector;(B)the restaurant or food service sector;(C)the hotel and alternative accommodations sector;(D)the attractions or recreations sector;(E)the travel distribution services sector;(F)destination marketing organizations;(G)State tourism offices; and(H)the passenger air, railroad, and rental car sectors; and(2)provide an opportunity for public comment and advice relevant to conducting the study.(d)Report to CongressNot later than 6 months after the date on which the study required by subsection (a) is completed, the Secretary, in consultation with the United States Travel and Tourism Advisory Board and the head of any other Federal agency the Secretary considers appropriate, shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, and make publicly available on the website of the Department of Commerce, a report that contains—(1)the results of such study; and(2)policy recommendations for promoting and assisting the travel and tourism industry.(e)Interim study and reportNot later than 3 months after the date of the enactment of this Act, the Secretary, after consultation with relevant stakeholders, including the United States Travel and Tourism Advisory Board, shall—(1)complete an interim study, which shall be based on data available at the time when the study is conducted and provide a framework for the study required by subsection (a), on the effects of the COVID–19 pandemic (as of such time) on the travel and tourism industry, including various segments of the travel and tourism industry, such as domestic, international, leisure, business, conventions, meetings, and events; and(2)submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate, and make publicly available on the website of the Department of Commerce, an interim report that contains the results of the interim study required by paragraph (1).(f)DefinitionsIn this section:(1)Pandemic periodThe term pandemic period has the meaning given the term emergency period in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)), excluding any portion of such period after the date that is 1 year after the date of the enactment of this Act.(2)SecretaryThe term Secretary means the Secretary of Commerce.(3)Travel and tourism industryThe term travel and tourism industry means the travel and tourism industry in the United States. 